 In the Matter of R. L. POLK& Co.andRUTH N.FILLEBROWNIn the Matter of R. L. POLK& Co.andEVELYNLARAMORECases Nos. 4-C-1743 and 4-C 1714, respectively.Decided July 2,1948'Miss Helen F. Huraphirey,andMr. Sidney Grossman,for the Board.Mr. Frank E. Cooper,of Detroit, Mich., for the Respondent.DECISIONANDORDEROn August 21, 1947, Trial Examiner C. W. Whittemore issued his.Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter, counsel for the Board filed exceptions to the IntermediateReport and briefs in support of their exceptions.The Respondentfiled exceptions to certain of the Trial Examiner's conclusions not dis-positive of the ultimate issues ; in addition, it filed a brief in support.of the Trial Examiner's conclusions of law and recommendations, anda brief in reply to arguments adduced in the brief of counsel for the.Board.The Board 1 has reviewed the rulings of the Trial Examiner made-at the hearing and finds that no prejudicial error was committed-The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in the-case, and finds the exceptions to be without merit insofar as theyrelate to the issue of whether the Respondent has violated the Act.The Trial Examiner's conclusions rest principally upon his findings-as to the credibility of witnesses.These findings are supported by therecord and appear to be sound.Accordingly, we hereby adopt the-findings, conclusions, and recommendations of the Trial Examiner.1 Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated its.powers inconnection with thiscase to a three-man panel consisting of the undersignedtBoard Members [Houston,Murdock, and Gray].78 N. L R. B., No. 14.82 R.L. POLK & CO.ORDER83Upon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against R. J.Polk & Co., Trenton, New Jersey, be, and it hereby is, dismissed.INTERMEDIATE REPORTHissHelen F. Hunvphrey,for the Board.Mr. Frank E. Cooper,of Detroit, Mich., for the respondent.STATEMENT OF THE CASEAn amended charge was filed May 14,1947, by Ruth N. Fillebrown, an individual,in Case No. 4-C-1743.An amended charge was filed May 14, 1947, by EvelynLaramore, an individual, in Case No. 4-C-1744.An Order Consolidating CasesNos. 4-C-1743 and 1744 was issued May 28, 1947, by the National Labor RelationsBoard, herein called the Board.Upon the aforesaid charges, and pursuant to.the aforesaid Order, the Board, by its Regional Director for the Fourth Region(Philadelphia, Pennsylvania), issued its complaint dated May 29, 1947, againstR. L. Polk & Co., Trenton, New Jersey, herein called the respondentThe coin-_plaint alleged that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,,herein called the Act.Copies of the complaint, the charges, and a notice ofhearing were served upon the respondent, Ruth N. Fillebrown, and EvelynLaramoreWith respect to unfair labor practices the complaint alleged in substance:(1) that the respondent violated Section 8 (1) and (3) of the Act by discrimina-torily discharging and refusing to reinstate Ruth N. Fillebrown and EvelynLaramore, in November 1946, because they joined or assisted the Union or engagedin other concerted activities for the purpose of collective bargaining or othermutual aid or protection ; and (2) that the respondent violated Section 8 (1) ofthe Act by urging, warning, and threatening its employees not to become or toremain members of the Union.In its answer, dated June 12, 1947, the respondent denied generally its com-mission of the unfair labor practices alleged in the complaint, and affirmativelyalleged that Fillebrown and Laramore had been discharged and refused rein-statement because of unsatisfactory conduct and work records.Pursuant to notice, a hearing was held in Trenton, New Jersey, on July 10and 11, 1947, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner. The Board and the respondent appeared by counsel.Both parties participated in the hearing, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues.At the opening of the hearing, in response to a motion of counsel for therespondent seeking more specific particulars as to 8 (1) allegations, counselfor the Board moved, and the motion was granted, to amend the complaintin certain respects.Also at the opening of the hearing the Examiner deniedmotions by counsel for the respondent to dismiss the complaint: (1) because 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD"the Civil Service Commission has not properly, in accordance with the pro-visions of Section 11 of the Federal Administrative Procedure Act, providedfor the appointment of a trial examiner"; and (2) because the complaint is"insufficient under the terms of Section 5-A of the Federal AdministrativeProcedure Act."At the close of the hearing both counsel joined in a motionto conform the pleadings to the proof in minor matters, such as spelling ofnames, dates, etc.The motion was granted. Ruling was reserved upon a motionby counsel for the respondent that the complaint be dismissed because offailure of the evidence to sustain allegations of unfair labor practices.Disposi-tion of this motion is made hereinafter.The hearing was closed after oral argument before the Examiner by counselfor the Board and for the respondent.Opportunity was afforded to bothcounsel for the filing with the Examiner of briefs and proposed findings of factand conclusions of law.A brief from counsel for the respondent has beenreceived.Since the close of the hearing a "Stipulation for Correction of Transcript"has been received from counsel for the Board and for the respondent. Theproposed corrections are hereby approved; the stipulation is hereby made apart of the record; and the corrections shall be made upon the face of thetranscript by the Docket Clerk.Upon the entire record in the case, and from his observation of the witnesses,the Examiner makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, R. L. Polk & Co., is a Delaware corporation having its prin-cipal office and place of business in Detroit, Michigan, and branch offices locatedin Trenton, New Jersey ; Chicago, Illinois ; St. Louis, Missouri ; New York, NewYork ; and Philadelphia, Pennsylvania.At its Trenton, New Jersey, branch officethe respondent is engaged exclusively in the business of direct mail advertising.During the past 6 months the respondent, in the course of its operations atitsTrenton branch, caused a substantial amount of raw materials, consistingprincipally of paper, valued at more than $25,000, to be purchased, delivered,and transported in interstate commerce from and through States of the UnitedStates other than the State of New Jersey, to its Trenton branch In connectionwith such operations, the respondent sells advertising services to numerousclients, most of which are located outside the State of New Jersey, and preparesand distributes advertising materials, which it causes and has continuously<aused to be distributed in interstate commerce to States of the United Statesother than the State of New Jersey.During the past 6 months, the businessof the respondent at its Trenton branch amounted to more than $150,000 invalue, about 95 percent of which dollar value was shipped to points outsidethe State of New Jersey.The respondent concedes that it is engaged in commerce within the meaningof the ActIITHE ORGANIZATION INVOLVEDOffice Employees International Union. AFL, hereinafter called the Union, isa labor organization admitting to membership employees of the respondent atitsTrenton branch. R. L. POLK & CO.IIITHE ALLEGED UNFAIR LABOR PRACTICES85.A. Theissuesand related, undisputed eventsDue to expiration of a lease sometime in 1946, the respondent closed its directmail branch in New York City and transferred these operations to Trenton, NewJersey.The Trenton branch was opened and began functioning in October 1946.Since then top supervision, locally, has been in the hands of Manager Elmer J.Jantz, although he has been and is responsible to higher officials at the Detroitoffice, particularly as to administration of the respondent's labor relations poli-cies.Before assuming his new position at Trenton, and except for his periodof war service, Jantz had been connected with the Detroit office since 1933.Upon opening the Trenton office, early in October, Jantz hired as his sedre-tary Jean Talus, who had previously served as personnel manager for anotherTrenton firmHe assigned to Palus the employing of typists.During the latterpart of October Agn-s Cousins joined the managerial staff as personnel manager,and thereafter the hiring of new employees became her responsibility.Within a short time after the branch opened, about 30 girls were employedfor work in the typing department.Howard Galyon, who also had been con-nected with the Detroit plant for many years, was transferred to Trenton toserve as manager of this department. Sofie Foreman served under Galyon assupervisorDuring October and November, according to the testimony of Manager Jantz,the typists "were working under the most adverse conditions possible."Threedepartments were then crowded on one floor, and all girls shared a single wash-roomAlso, according to Jantz. "we had girls sitting at small kitchen tablesand sitting on .straight-backed chairs."Among the typists hired in October were Ruth Fillebrown and Evelyn Lara-more.The major issues of these proceedings arise from the discharging ofthese two girls a few weeks after they were employed. It is the Board's con-tention that they were discriminatorily discharged because of their union activi-ties or their concerted activities "for the purposes of collective bargaining orother mutual aid or protection "The respondent denies these allegations, andclaims that the two girls were discharged for reasons not violative of the Act.B Relevant events in dispute1.Fillebrown's previous employmentRuth Fillebiown filled out an employment application blank for Palus on Octo-ber 22, 1946.Among other inquiries, the blank contained a section calling for thelisting of the "last four jobs" the applicant had held In executing the applica-tion Fillebrown cited four previously held jobs, but failed to include the twopositions held by her just before applying for work with the respondentOne ofthe two positions was with the Baron Mace Corporation, a Trenton concern, whereshe had worked in .June and July 1946Two points of dispute arise from theincompletion of her application blank, both possess an unavoidable bearing uponthe credibility of Fillebrown's testimony as to her discharge by the respondent.According to Fillebrown's testimony, in filling in the four spaces provided onthe application form for the listing of her last four jobs, she "began to run outof room for putting the dates and names of places" where she had previouslyworked, and so she asked Palus if it was necessary to put down "short time798767-48-vol 787 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployments."Also according to Fillebrown's testimony,Pains told her thatinclusion of such jobs was unnecessary.Pains, on the other hand, denied (1)that Fillebrown had asked for assistance in filling in the form, and(2) that shehad ever told any applicant to omit"recent jobs of short duration."As to the other point of dispute,Fillebrown testified that she left her em-ployment with the Baron Mace Corporation voluntarily and denied flatly that,she had been discharged.On the other hand, Arthur Wessel, president of thatcorporation,testified that Fillebrown did not quit but was "laid off" becauseshe was "bad morale" for the other girls, keeping them from their work and,spending too much time in the ladies' room.Following this testimony by Wessel,counsel for the Board introduced into evidence an open letter dated December9, 1946, bearing the signature of Barney Khaner, then production manager atthe Baron Mace plant.The text of the letter states, in substance,that Fille-brown had left that company of her own volition and that"we found no faultwith her character."Wessel explained,as a witness,that Khaner bad informedhim of the circumstances of giving Fillebrown this,letter sometime after theevent, telling him that Fillebrown had come to the plant asking for"somethingto clear herself and get a recommendation,"in order to get another job. Also,according to Wessel's testimony,he accepted Khaner's explanation as "perfectlyall right,"although he would not have rehired her.Khaner was not a witness.Fillebrown did not testify as to the circumstancesunder which she obtained the letter from Khaner.Wessel's testimony as to Fille-brown's deportment as an employee,observed by himself,is undisputed.The uncontradicted portions of Wessel's testimony and certain logical im-probabilities inherent in Fillebrown's testimony as to why she neglected to listBaron Mace as a previous employer resolve both of the disputed points againsther.As noted above, Fillebrown testified that she did not ask advice from Painsas to omitting short-period positions until she ran "out of room"on the form.In the absence of any other explanation it must be assumed that she meant shedid not raise the question,if it was raised,until all or most of the four spaces,under the specific instruction to list the"last four jobs," had been filled in by her.The first entry appearing on the form,in evidence,covers a period from August1944 to September 1945.The other three entries list jobs held, in reversechronology,from 1944 to 1940. It is unreasonable to believe that Fillebrown,whose listed previous jobs indicate that in each she had been a supervisor, raisedany question about the propriety of including jobs held in 1946, when the courseshe had been pursuing had already retraced the details of her employment from1945 to 1940.The Examiner finds, contrary to her testimony:(1) that Fillebrown was dis-charged from the Baron Mace Corporation;and (2)that she was not advised byPalus to omit the listing of this or any other job from the application blank.2.The employment and discharge by the respondent of Ruth Fillebrown andEvelyn LaramoreEvelyn Laramore began work for the respondent on October 21, Fillebrown onOctober 23.Laramore was an experienced typist, Fillebrown had done little ofthis sort of work before.Other inexperienced girls were being hired during thisperiod of operations,since management was trying to complete a special orderwithin a contract period.Both Fillebrown and Laramore worked under theimmediate supervision of Sofie Foreman. R. L. POLK & CO.87On a morning early in November,as the girls came into the typing departmentto work, they were asked by Foreman not to hang their coats on nails in thewall, as they had been doing,but to use racks provided for that purpose at theend of the building.Foreman explained that she was making this request uponinstructions from the department manager, Galyon.Fillebrown, according toher own testimony,protested against Foreman's request, declaring that the rackswere crowded and that she preferred to have Galyon give his instructions inperson.Apparently a heated dispute arose.A number of the girls stopped, ordid not begin, working, including Fillebrown and Laramore.They remained attheir desks, with coats on or hung over the back of their chairs. In about anhour Jantz was called into the department.Upon learning of the reason for thework stoppage Jantz urged the girls to have patience during the difficult periodof starting operations, and said he realized that better equipment and lightingconditions were needed.A number of girls made comments, but according totheir own testimony, Fillebrown and Laramore served as the leadingspokesmenfor the group.Fillebrown told Jantz, according to her testimony :that I wasn't as well qualified to speak as some of the other people, but frommy first day at the company, in their employ, I had heard repeated complaintsregarding the working conditions and the wages and everything else, andhaving been there a short time it was beginning to get on my nerves. I knewitwas effecting my feeling toward the company, and I knewitwas effectingmy working ability, and that if something wasn't done pretty soon it wasn'tworth the effort it took to work there, that I would much rather call thewhole thing off than to work under the setup as it was at this time.Lar.imoie complained about the lighting, and stated that the girls did not thinkit fair "to be pushed and have a different set of rules,such as hanging our coatsin the back of the room when there were not proper facilities."During the week end following the brief, above-described work stoppage,Fillebrown, Laramore and a number of other girls decided to approach some"national" union with a view of organizing a local.Fillebrown reported to manyof the girls on Monday, November 11, that she had made inquiries and had founda union which would admit them to membership.The girls authorized her to ar-range for a meeting with its representatives.Fillebrown pursued the matter butwas informed that a meeting would be delayed a few days until a union repre-sentative could reach Trenton.On November 16, before a meeting date had beenset, Fillebrown and Laramore signed applications for membership in the Union ata Trenton labor newspaper office.Thereafter Fillebrown reported her action tothe girls and, according to her testimony,"led discussions about the things wefelt we should ask for from the Company in the way of working conditions andwages . . ." Also according to her own testimony,these discussions tookplace"daily, and on some particular occasions several times a day," in the wash-room, in both the typing and assembly departments, and outside the plant. Shefurther testified that she went to the washroom some days as often as once anhour, staying there as long as it took"a cigarette to burn."A few days before November 16, during working hours, a number of girlsgathered in the washroom. One of them was crying.Fillebrown asked what thematter was.The girl replied that she was going to be discharged for low produc-tion.Fillebrown urged the girls that if they wanted to protect themselves againstdischarge that they"get on the phone and call the union." She gave them atelephone number and during the lunch hour Laramore called itAfter returning 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom lunch she reported to the girls that nothing could be done until the Unionrepresentative reached Trenton.'Before working hours on November 14 or 15, according to Fillebrown's testi-mony, a group of girls gathered in the washroomThe girls were discussing withSupervisor Foreman what they apparently considered to have been an inappro-priate promotion of another girl the day before.Foreman told them she hadnot made the promotion and asked them not to hold it against her. Fillebrowncommented that she agreed the fault was not Foreman's, but declared that if"the present trend kept up with working conditions and the general dissatisfac-tion" they were going to have a union. Foreman replied, according to Fillebrown'stestimony, that anyone joining a union should have their "God damn headexamined;" and added that she was not going to pay anyone $10 a week to ridearound in a Packard. Fillebrown told Foreman that she considered it a matterof "personal opinion," and that for her part she had "taken steps to become aunion member."' Later the same day, during the rest period, Foreman offeredto take up with Galyon any grievances Fillebrown might haveFillebrownrejected the offer, stating that if she could not stand it until they had "unionprotection," she would go personally to Jantz.After October 28, 1946, Agnes Cousins joined the respondent's Trenton staffas personnel manager, and a more selective procedure for hiring experiencedtypistswas adopted.A system of comparative production records for girlsalready hired was put into effect In an effort to increase production Cousinsbegan a series of individual interviews with employees whose recoids wereunsatisfactory.Some were discharged for low productivityMany of the girls,thus interviewed, gave as an excuse for their low production the claim that theyhad frequently been disturbed and interrupted in their work. From these inter-views, from reports received from supervisors, and from her own observations,according to her testimony, Cousins came to the conclusion that Fillebrown wasthe center of disturbances.Late in the afternoon of November 19 Fillebrown was called to Cousins' officefor an interview on her production recordFillebrown was told that althoughshe was not in the "low group," but was "average," the personnel managerbelieved she could do much better if she stayed at her desk and stopped botheringthe other girls.The interview, interrupted by the closing hour, was continuedthe following morning.During the morning interview Cousins told Fillebrownthat management had determined that she was the center of disturbances amongthe girls,and urged her to try to increase her production.'During the day of November 20 Cousins,Jantz, and Galyon met in conferenceand discussed the conclusions made by the personnel manager as to her inter-i Fillebrown placed this incident as occurring on November 19 , Laianiore testified thatit.was a few days before November 16, when she signed the Union card. The Exainineraccepts Laramore's estimate of the date as the more accurate.2Foreman, on vacation at the time of the hearing,was not a witness3In most major details the testimony of both Cousins and Fillebrown is ingeneial agiee-ment as to the interview of November 19 and 20Fillebrown testified,however, andCousins denied,(1) that on November 19 Cousins said "they knew that sooner or laterthey-were going to have to recognize the union" ;and (a)that on November 20 Cousinsaccused her of having another girl telephone to the Union the day beforeThe Examineraccepts Cousins' testimony as the more credibleThe only telephone call iefei i ed to inthe record was made by Laramore-not on November 19-but according to Laramore'stestimony several days before November 16Furthermore,in her testimony eouceiningher discharge,Laramore made no claim that Cousins mentioned either the Union or hertelephone call. R. L. POLK & CO.89views with the girls in the typing department.Itwas decided to dischargeFillebrown.Just before closing time the same day, Cousins called Fillebrown to her officeand told her that because of disturbances she had created in the department theCompany "would be very happy without her services." Fillebrown asked to seeJantz.Jantz confirmed the discharge.During the following week management continued its observation of the typingdepartment.According to the testimony of Cousins, the "disturbances .. .didn't entirely subside" and she noted that Laramore was frequently absent fromher desk, in other departments, "keeping and disturbing others from work."Galyon testified that he made similar observations.Both reported to Jantz, andin conference on November 25 it was decided to discharge Laramore. She wasdischarged on November 26, by Cousins, who told her that this action was beingtaken because she had caused work interruptions.On November 29 Fillebrown and Laramore attended the first meeting of theUnion, and on December 2 the two girls distributed union leaflets at the plant.On December 9 an official of the Union visited the Trenton officeand soughtreinstatement for Fillebrown and Laramore.Cousins and Jantz denied the re-quest, stating that the two girls had engaged in disturbances, and that Fillebrownhad falsified her application for employment.Organization among the employees at the Trenton branch continued thereafter.Two days before the opening of the hearing in these proceedings the Union filedwith the Board a petition for representation as the collective bargaining agent ofthe respondent's employees at the Trenton branch.The respondent,on the samedate, entered into an agreement with the Union for the holdingof an election.C.Conclusions as to the dischargesAlthough the testimony of Fillebrown, if believed in its entirety, provides somebasis for the inference that management resented her militant leadership inurging union organization and collective action, and therefore discharged her todiscourage such activity, there is nothing in the testimony of Laramore to show:(1) that she was at all active in organizational efforts,-untilafterher dis-charge, or (2) that management knew, before December 2, that she was eveninterested in the Union.Fillebrown'smisrepresentation of facts, as a witness, concerning her dis-charge by a previous employer, casts grave doubt upon the accuracy of otheruncorroborated portions of her testimony.Her testimony as a whole, thus weak-ened, fails to support a reasonable inference that she was discharged for unionactivities.It is clear from their own testimony that both girls spent an undue amount oftime away from their work, during a period when the new personnel managerwas trying to speed up production. Credible evidence establishes that Fille-brown had been discharged by another company, but a few months before, forreasons similar to those advanced by this respondent.And while not determinative, the Examiner cannot ignore in this setting theevidence that the respondent, in its several other plants, has dealt with variousunions over a period of many years without having had brought against it anycharge of unfair labor practicesAs to the alleged coercive remarks by management, even if credence were tobe accorded Fillebrown's testimony to the effect that Cousins told her they mustsometime recognize a union, the statement would hardly fall within the most 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpansive definition of coercion, restraint, or interference.And the commentof Foreman,-that anyone joining a union should have their head examined-was considered by Fillebrown at the time, according to her own testimony, tobe an expression of personal opinion. Laramore, the other employee witness forthe Board, testified as to but one remark by Foreman. Early in her employment,according to Laramore, in what was apparently a group discussion, Foremanstated that "she didn't believe in unions." Laramore made no claim that Cousinsvoiced any anti-union sentiments.The Examiner is convinced, and finds, that the evidence does not sustain theallegations of the complaint as to: (1) the discharge and refusal to reinstateFillebrown and Laramore, and (2) remarks allegedly made by Cousins.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.R. L. Polk & Co. is engaged in commerce within the meaning of Section 2(6) of the Act.2.R. L. Polk & Co. has not engaged in unfair labor practices within themeaning of Section 8 (1) or (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against the respondent, R. L. Polk& Co., be dismissed in its entirety.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203.38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.C. W. WHITTEMORE,Trial Examiner.Dated August 21, 1947.